United States Court of Appeals
                     For the First Circuit

No. 13-1157

                   UNITED STATES OF AMERICA,

                           Appellee,

                               v.

              DONALD J. JONES III, a/k/a Don Juan,

                     Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

          [Hon. William E. Smith, U.S. District Judge]


                             Before

                Torruella, Howard, and Thompson,
                         Circuit Judges.



     Jonathan G. Mermin, with whom Preti, Flaherty, Beliveau &
Pachios, LLP was on brief, for appellant.
     Donald C. Lockhart, Assistant United States Attorney, with
whom Peter F. Neronha, United States Attorney, was on brief, for
appellee.



                         April 30, 2014
            THOMPSON, Circuit Judge.

                                PREFACE

            In today's appeal — which seems like something straight

out of Dateline NBC's old "To Catch a Predator" series — Donald J.

Jones III attacks his convictions and life sentences for federal

crimes related to his efforts to have sex with a child.      He must

settle for a partial victory, however, as we affirm his convictions

but vacate his life sentences.    And because our vacating his life

terms undoes a big part of the judge's sentencing schematic, a

resentencing on the other counts is appropriate too.

                        HOW THE CASE GOT HERE

            We start with the facts, viewed in the light most

compatible with the guilty verdicts.      See, e.g., United States v.

Kinsella, 622 F.3d 75, 77 (1st Cir. 2010) (citing United States v.

Bunchan, 580 F.3d 66, 67 (1st Cir. 2009)); United States v.

Mercado, 412 F.3d 243, 245 (1st Cir. 2005).

                                 (a)
                       A Predator on the Prowl

            In 2011 Jones signed up for an account at motherless.com,

an internet pornography site.    Picking "donjuan045" as his screen

name, Jones posted on his profile page a photo of a young girl

holding a penis, with something that looked like semen on her face

and hands.1    "I am into young," read his message, "look[ing] for


     1
         We apologize for the graphic details in this opinion.

                                  -2-
white mothers and fathers who have young and would like to see

their daughters get parted by a normal to moderate sized black

pole."     (Emphasis in original.)      "Wanting a real meeting," he

added.

            A couple days later a postal inspector named Jay Stern

spotted Jones's postings.    Posing as "Jim Stuart," Stern chatted

with Jones online via motherless.com's messaging system. "Hi,

friend," Stern wrote.     "I've got a daughter.    Maybe we can work

something out."     "Where are you from and how old?" Jones wrote

back.    "Rhode Island," Stern responded, adding that his "daughter"

was "eight, almost nine."     We put "daughter" in quotes this last

time because she is fictitious, though Jones did not know this

then.     Would "I get a chance to touch her or just look at her?"

Jones wanted to know.    "I would be so gentle and kind to her," he

promised, "and would come bearing gifts."       Continuing with this

theme, he wrote a bit later that he was "a lover of all girls

little.    Don't want to hurt.    Want to love."   He suggested that

they all meet at a "[h]otel up your way," preferably "around the

end of school or maybe before so you can go on summer vacation and

I will have loved her by then."      And he eventually gave Stern his

email address and cellphone number.

            Stern was not the only person Jones chatted with online

at motherless.com, by the way.       For example, having joined the

site's forum called "Very Cute Only," Jones was asked, "what is the


                                  -3-
youngest you will fuck??"2             He wrote, "i wont go below 5 not

definite but a fairbase line."

              Over the next two weeks, Jones and Stern emailed and

called each other a lot.        During their conversations Jones bragged

about his prior sexual contact with very young girls (one as young

as four).      He also bragged about his cache of child pornography,

describing some of what he had as "absolutely mouth watering." And

he emailed some child-pornography videos to Stern too.

              After much discussion, the men settled on a plan.       Jones

would       travel   by   bus   from    Pennsylvania    to   Rhode   Island.

Rendezvousing with Stern and his daughter, the trio would then

check into a hotel, where Jones would perform sex acts on the girl

over the course of several days.              Stern would watch and perhaps

film what Jones did — "close up" shots only, the men agreed, "[n]o

face" shots.

              With the date for their get-together fast approaching,

Jones asked for and got a chance to talk to Stern's daughter

(played by another officer) over the phone. "I sent you something"

and "[y]ou should have it really, really soon," Jones told her.

What he was referring to was some clothing he had sent her, gifts

intended to make her feel comfortable around him, apparently.            He

also promised Stern that he would bring "something sexy for her to


        2
       As an "fyi," we reproduce communications as written, typos
and all — having given this heads-up, we will not weigh the opinion
down with "sics."

                                        -4-
wear" when he came up. And he emailed Stern some child-pornography

videos for her to watch, presumably to make her think that what

they were about to do was totally normal.    One video in particular

would do the trick, he said, and he gushed at the possibility of

reenacting a scene or two with her.     On top of all that, he sent

Stern a poem that he had penned for her.     It read:

           Roses are red
           and candy is sweet
           I can't wait to get there
           To tickle you little feet

           To give you a hug
           And share time with you
           To see a smile on your face
           There's nothing I wouldn't do

           The symbol of Peace
           Is what brings us together
           But it's the love that we share
           That keeps us forever

           And knowing that in time
           So much we will share
           And if you ever need me
           Call me and I'll be there.

                                (b)
                       Arrest and Indictment

           When Jones later boarded a bus bound for Rhode Island,

little did he know what lay in store.    An undercover agent hopped

on in New York and sat directly behind him.     Jones was in a good

mood, the agent later said.   "Very, very talkative."    The agent,

for example, overheard Jones's side of a phone conversation with

someone (presumably Stern) discussing how he had the "evening

wear."   As the bus neared Providence, it drove by the hotel where

                                -5-
Jones had booked a room for his meet-up with Stern and Stern's

daughter.    The agent then heard Jones ask the driver to pull over

so he could get off.    But the driver kept on driving.

            Agents arrested Jones the second he got off the bus in

Providence.    Searches of Jones and his backpack turned up (among

other things) a sheer child-size nightgown and panties, a get-up

looking like something right off the racks of Frederick's of

Hollywood; a USB thumb drive containing child pornography; and a

smartphone containing Stern's number and email address (saved under

the name "Jim"), plus more child pornography.           Twelve child-

pornography files on Jones's thumb drive and another on his

smartphone matched ones that he had sent to Stern.            Damning

evidence, for sure.

            After officers advised him of his Miranda rights3 and

obtained his waiver, Jones gave a lengthy statement.4       Trying to

explain what brought him to Rhode Island, Jones said that Stern —

a man he did not know — had "hit me up on my email."    "He's talking

about having sex with his kid," Jones stressed, and "I wanted to

see what he was really about."    Jones did concede that Stern had

talked "about possibly me having sex with his daughter." But Jones

wanted no part of that, and after completing his factfinding



     3
         See Miranda v. Arizona, 384 U.S. 436 (1966).
     4
       The judge admitted a recording and       transcript    of   the
interview into evidence without objection.

                                 -6-
mission, all he planned on doing was a little sightseeing around

Providence — or so he said. Critically, Jones admitted that he had

(a) opened the motherless.com account, posting the photo of the

young girl (no older than "10, 11," he said) holding a penis, with

ejaculate on her face and hands; (b) started communicating with

Stern through motherless.com; (c) "probably" posted the message

about       his    willingness   to   have   sex   with   girls   five   and   up;

(d) gotten child pornography "left and right" from a guy named

"Eduardo"; (e) emailed Stern more than 10 child-pornography videos;

(f) booked the hotel room; (g) mailed Stern clothes for his

daughter; and (h) downloaded child pornography to the thumb drive

that he had on him — "stuff" to show Stern's "kid," he conceded.

As for the other motherless.com posting — "look[ing] for white

mothers and fathers who have young and would like to see their

daughters get parted by a normal to moderate sized black pole" —

Jones suggested that someone else "could have put that there."

                  Soon a grand jury indicted Jones, charging him with

crossing a state line with intent to engage in a sex act with a

person under the age of 12 (count 1);5 using the internet — a

facility of interstate commerce — to persuade a person under 18 to

engage in a sex act for which he could be charged with the criminal

offense of child molestation under Rhode Island law (count 2);6


        5
            See 18 U.S.C. § 2241(c).
        6
            See 18 U.S.C. § 2422(b).

                                        -7-
traveling in interstate commerce to engage in a sex act with a

minor (count 3);7 transporting child pornography in interstate

commerce     (count   4);8   possessing    child   pornography   distributed

through interstate commerce (count 5);9 and committing the crimes

alleged in counts 1-3 while being required to register as a sex

offender (count 6).10        Jones pleaded not guilty and proceeded to

trial.

                                    (c)
                          Conviction and Sentence

             The parties dueled below over the admissibility of a

certified document showing Jones's 1993 New Jersey conviction for

aggravated sexual assault and endangering the welfare of a child.

The judge had earlier granted the government's in limine motion to

introduce     that    document,   finding   the    evidence   relevant,   not

unfairly prejudicial, and admissible under Fed. R. Evid. 414

(titled "Similar Crimes in Child-Molestation Cases").11             And the

judge stood by his decision at trial.              A New Jersey probation

officer then testified that the victim there was nine years old and


     7
          See 18 U.S.C. § 2423(b).
     8
          See 18 U.S.C. § 2252(a)(1).
     9
          See 18 U.S.C. § 2252(a)(4)(B).
     10
          See 18 U.S.C. § 2260A.
     11
       Broadly speaking, Rule 414 makes evidence of the defendant's
previous child-molestation crimes potentially admissible, even if
the evidence's only relevance is to his propensity to commit child
molestation. More on this in a bit.

                                     -8-
that Jones still had to register as a sex offender in 2011.

Confronted with this and the other evidence against him, Jones

tried to fight back during his lawyer's closing (he presented no

evidence and never moved for a judgment of acquittal).       Anyone

truly intending to have sex with a child would have acted more

slyly, his lawyer told the jury — "you don't" give out your "phone

number," for example.    Jones "was a registered sex offender," his

lawyer added.   "Do you think he is going to leave a trail that goes

to his front door," like the prosecution "says he did?"   No one "is

that dumb," defense counsel insisted. And as for the trip to Rhode

Island, all Jones wanted was "to find out what's going on."     The

jury bought none of defense counsel's theories, however, and

convicted Jones on all counts.

          Some months later the judge sentenced Jones to life plus

10 years in prison.     This is how he got there:   he imposed life

terms on counts 1-2, a 30-year term on count 3, a 40-year term on

count 4, a 20-year term on count 5, and a 10-year term on count 6

— with the sentences on counts 1-5 running concurrently with each

other, and the sentence on count 6 running consecutively with the

sentences on counts 1-3.

          Having set the stage, we now tackle the issues presented

on appeal, adding further details as needed.




                                 -9-
                              ISSUES AND RULINGS

             Unhappy   with   the     outcome   below,   Jones   contests   the

admissibility of the prior-conviction evidence, the validity of the

count-6 conviction under § 2260A, and the legality of the life

sentences.    The government puts up a strong fight on the first two

fronts. But it basically stands shoulder-to-shoulder with Jones on

the sentencing issue, agreeing that we must toss the life terms.

And if we do that, the government adds, then we should let the

judge "reassess" the sentences on the other counts — a suggestion

that Jones seconds.

                                   (a)
                     The Prior-Conviction Evidence

             Jones   thinks    that    the    judge   stumbled   in   admitting

evidence of the 1993 New Jersey conviction.               His thesis has two

facets:   first, that Rule 414 requires an actual child victim —

and, he reminds us, there was none here; and second, that the

evidence was irrelevant for counts 4-5 and unfairly prejudiced his

defense of counts 1-3, see Fed. R. Evid. 401, 402, and 403.

Because he débuts his actual-child-victim claim on appeal, we

review it only for plain error — a very stiff standard that

requires him to show "error, plainness, prejudice to [him] and the

threat of a miscarriage of justice."              United States v. Torres-

Rosario, 658 F.3d 110, 116 (1st Cir. 2011); see also United States

v. Acosta-Colon, 741 F.3d 179, 192 (1st Cir. 2013); United States

v. Batchu, 724 F.3d 1, 7 n.4 (1st Cir. 2013).               He did, however,

                                       -10-
raise the irrelevance and unfair-prejudice claims below, so we

review this part of his thesis for abuse of discretion, see United

States v. Polanco, 634 F.3d 39, 44 (1st Cir. 2011) — which means we

can reverse only "if no reasonable person could agree with the

judge's ruling," United States v. Maldonado, 708 F.3d 38, 42 (1st

Cir. 2013).   Ultimately, though, his theory is not a winning one,

for reasons we now explain.

                                (1)
                      A Quick Evidence Primer

           Evidence is admissible only if relevant, probative, and

not unfairly prejudicial.     See Fed. R. Evid. 401, 402, 403.   We

oversimplify slightly, but the basics are there.      Moving on, we

note that when the evidence is evidence of a defendant's other

crimes, it is typically inadmissible to show his propensity for

crime.   See Fed. R. Evid. 404(b).   We say "typically" because Rule

414 — like its comrades-in-arms, Rule 413 ("Similar Crimes in

Sexual-Assault Cases") and Rule 415 ("Similar Acts in Civil Cases

Involving Sexual Assault or Child Molestation") — overrides the ban

on propensity inferences in a specific situation.    See Martínez v.

Cui, 608 F.3d 54, 59 (1st Cir. 2010).   "In a criminal case in which

a defendant is accused of child molestation," Rule 414 says, "the

court may admit evidence that the defendant committed any other

child molestation."    Fed. R. Evid. 414(a).      Importantly, this

"evidence may be considered on any matter to which it is relevant."

Id.   A "child" is anyone under 14, the Rule adds.    Fed. R. Evid.

                                -11-
414(d)(1).    And "child molestation" includes a kaleidoscopic array

of acts constituting crimes under a variety of federal and state

statutes — e.g., "any conduct prohibited by 18 U.S.C. chapter 109A

and committed with a child" and "any conduct prohibited under 18

U.S.C. chapter 110" — as well as attempt or conspiracy to commit

those crimes.     Fed. R. Evid. 414(d)(2).

                                  (2)
                          Actual Child Victim

             As for whether Rule 414 requires an actual child victim,

Jones does not cite — and we cannot find — any case, anywhere,

addressing the issue, let alone deciding it in his favor.      Given

this state of affairs, we are worlds away from a plain error —

i.e., an error that is indisputable.    See United States v. Marcus,

560 U.S. 258, 262 (2010); see also Cheshire Med. Center v. W.R.

Grace & Co., 49 F.3d 26, 31 (1st Cir. 1995) (finding no plain error

where (among other things) "no decision cited to us, and none of

which we are aware," showed the obviousness of the supposed error).

             Things might be different if Rule 414's language clearly

supported Jones's position.       See United States v. Caraballo-

Rodriguez, 480 F.3d 62, 70 (1st Cir. 2007). Unfortunately for him,

it does not.

             Pouncing on the Rule's opening clause — "In a criminal

case in which a defendant is accused of child molestation" — Jones

argues that "child" there must mean a real child.      Ditto for the

word "child" in the section saying that child molestation includes

                                 -12-
acts criminalized by "chapter 109A" of title 18 "and committed with

a child."    Surely "child" there must mean an actual child too, he

insists. The government responds with a number of reasons why that

is just not so.      Its big one is that Rule 414 only requires an

attempt or conspiracy, which, it adds, undermines any notion that

the Rule demands a completed crime with a real-life child victim.

We need not take sides, however.          At best for Jones, there is a

reasonable dispute about what the fought-over phrases mean — and

that devastates his position, because (as we said a second ago) an

error open to reasonable dispute is not plain error.            See, e.g.,

Marcus, 560 U.S. at 262.

            Just to be clear:      We are not saying that the judge's

Rule 414 edict is error.      Nor are we saying that it is not error.

All we are saying is that if there was error, it is not "plain."

                                   (3)
                     Relevance and Unfair Prejudice

            We can make quick work of Jones's claim that the judge

should not have admitted the prior-conviction evidence because (to

his mind, at least) it "was irrelevant" to counts 4-5 (the ones

dealing     with   the   transportation    and   distribution   of   child

pornography).       Essentially,    and   helpfully,   he   concedes   the

evidence's relevance to counts 1-3 and 6.         That means game, set,

and match to the government on this issue, for we know of no case

— and Jones cites none — suggesting that evidence must be relevant

to all counts.      See generally United States v. Morris, 532 F.2d

                                   -13-
436, 444 (5th Cir. 1976) (stressing that the court was "aware of no

rule of law declaring that in order to be admissible on one count

of an indictment, evidence must be relevant on all counts").                  All

things       considered,   we   cannot    say   that   the   judge   abused   his

discretion on the relevance question.

               We turn, then, to the unfair-prejudice issue.           Rule 403

(for those not in the know) lets a judge exclude relevant evidence

if   "its     probative    value   is    substantially   outweighed"     by   its

unfairly prejudicial nature.            Unfairly prejudicial means "an undue

tendency to suggest decision on an improper basis, commonly, though

not necessarily, an emotional one."              Fed. R. Evid. 403 advisory

committee's note.

               Jones complains first that evidence of his New Jersey

conviction merely encouraged the jury to infer that he had a

propensity to act like a "child molester," something that he

believes is at odds with Rules 404(b) and 403.                 Not true.      Yes,

evidence offered under Rule 414 must still pass muster under Rule

403.        See Martínez, 608 F.3d at 60-61.           But when tackling the

problem, judges must be ever mindful that Rule 414 removes Rule

404(b)'s blanket ban on propensity inferences in child-molestation

cases. See id. at 60.12 And because Rule 414 flags this propensity


       12
       Martínez is a Rule 415 case. Id. But what we said there
applies here. See id. at 59 (explaining that Congress's "purpose"
in drafting Rules 413, 414, and 415 "was to supersede Rule 404(b)'s
prohibition on evidence of like conduct showing propensity in
sexual assault cases").

                                         -14-
inference as proper, we cannot brand the inference as unfairly

prejudicial under Rule 403.      See United States v. Rogers, 587 F.3d
816, 822 (7th Cir. 2009) (quoted favorably in Martínez).

           Readers take note, please.       Even if no unfair prejudice

arises solely because the evidence rests on propensity, that hardly

means that there are no dangers to watch out for.           See id.   The

evidence could still cause the jury to condemn a defendant based on

passion or bias, for example, which is a no-no.         See, e.g., Old

Chief v. United States, 519 U.S. 172, 180 (1997).       Think of a jury

that uses that evidence to convict because it is disgusted by the

defendant's criminal past rather than convinced that he did the

crime charged.   See id.    Or think of a jury that — unsure of guilt

— convicts anyway because it believes the other-crimes evidence

shows the defendant is an evildoer who must be locked up.13 See id.

Jones makes a passing attempt to raise the specter of passion or

prejudice, noting in a case parenthetical tucked in his brief that

neither of these emotions is a proper basis for conviction.           But

after telling jurors that they could draw a propensity inference

(whether to do so was up to them), the judge stressed that the

government "has the burden of proving that [Jones] committed each

of   the   elements   of   the   offense"   involved   in   the   current

"indictment."    And he reminded them that Jones was "not on trial



     13
       It goes without saying — but we say it anyway — that our
list is illustrative rather than exhaustive.

                                  -15-
for any act, conduct, or offense that was not charged in the

indictment."     Jones says not a word about this, never explaining

why the judge's comments were not enough to neutralize any risk of

unfair prejudice, for example.         As things stand, then, Jones's

passion or bias surmise is a no-go. See generally United States v.

Mehanna, 735 F.3d 32, 64 (1st Cir. 2013) (finding no reason to

think "that the verdict was the result of passion or prejudice,"

given how the judge (among other things) "gave the jury suitably

prophylactic instructions").

             The bottom line is that we see no abuse of discretion in

the judge's handling of this aspect of the case.          And so we press

on.

                                  (b)
                        The § 2260A Conviction

             Jones grouses that his count-6 conviction (committing a

particular    felony   crime   involving   a   minor   while   required   to

register as a sex offender) cannot stand because, he says, the

statute of conviction — 18 U.S.C. § 2260A — demands an actual child

victim.   He never raised this theory below in any context, like in

a motion alleging a defective indictment, see Fed. R. Crim. P.

12(b)(3)(B), or in a motion claiming insufficient trial evidence,

see Fed. R. Crim. P. 29.       And we cannot tell what the basis is for

his challenge here. If it is a defective indictment — and assuming

for argument's sake that this type of attack remains open — he must

show plain error to get anywhere.          See, e.g., United States v.

                                    -16-
Troy, 618 F.3d 27, 34 (1st Cir. 2010).                     But if instead it is

insufficient evidence, he must vault over the "clear and gross

injustice" hurdle too. See, e.g., Acosta-Colon, 741 F.3d at 192-93

(explaining that "the already high bar for plain error becomes even

higher        when     dealing   with   an    unpreserved    sufficiency-of-the-

evidence" challenge, "requiring a criminal defendant to show a

clear        and    gross   injustice   for    reversal"    (internal   quotations

omitted)).           He has made neither showing, however.

                   Reduced to its essentials, § 2260A makes it a felony for

a person required to register as a sex offender to commit certain

sex crimes "involving a minor," including crimes under §§ 2241,

2422, and 2423 — remember, the jury convicted Jones of violating

§§ 2241(c), 2422(b), and 2423(b).14 Jones reads "involving a minor"

to mean involving a real minor.               We have not spoken on the issue.

But the Eleventh Circuit has, the government is quick to point out,




        14
       Section 2260A provides:
     Whoever, being required by Federal or other law to
     register as a sex offender, commits a felony offense
     involving a minor under section 1201, 1466A, 1470, 1591,
     2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421,
     2422, 2423, or 2425, shall be sentenced to a term of
     imprisonment of 10 years in addition to the imprisonment
     imposed for the offense under that provision.        The
     sentence imposed under this section shall be consecutive
     to any sentence imposed for the offense under that
     provision.
Section 2260A is part of chapter 110, which defines "minor" as
anyone under 18. See 18 U.S.C. § 2256(1).

                                         -17-
citing United States v. Slaughter, 708 F.3d 1208, 1214-16 (11th

Cir. 2013).15

           Relying on its circuit's law, Slaughter noted that a

§ 2422(b) conviction for attempted enticement does not require an

actual child victim.     See 708 F.3d at 1215 (discussing United

States v. Root, 296 F.3d 1222, 1227-28 (11th Cir. 2002)).      And so,

Slaughter added, a § 2260A conviction does not require an actual

child victim either, at least when that conviction is based on a

§ 2422 violation.    See 708 F.3d at 1215.      Slaughter drew comfort

from the fact that chapter 110 uses the phrase "actual minor" three

times, in 18 U.S.C. §§ 2252A(a)(3)(B)(ii), (c)(2), and (e), but not

in § 2260A — showing, Slaughter said, that Congress knows how to

add the "actual minor" language when it wants to.      See 708 F.3d at

1215-16.   Slaughter also emphasized how its conclusion jibed with

the purpose behind these laws, which is to protect children from

sex predators.      Id. at 1216.     Surely Congress could not have

intended to let repeat sex offenders off simply because they

"enticed somebody [they] believed to be a child, rather than an

actual child," Slaughter concluded.       Id.

           Turning back to our case, we point out the judge's jury

charge — unobjected-to below and unchallenged here — said a couple



     15
        Slaughter came down after Jones's trial. But we determine
an error's plainness by considering the law as it exists on appeal.
Henderson v. United States, 133 S. Ct. 1121, 1124-25, 1127-29
(2013).

                                   -18-
of important things:         first, that none of the predicate offenses —

§§ 2241(c), 2422(b), and 2423(b) — "require[s] that an actual child

exists"; and second, that the jury had to find beyond a reasonable

doubt that Jones committed at least one of these crimes while

required to register as a sex offender.                 Whether right or wrong

(and    we   express   no    opinion,      one   way    or   the   other),   these

instructions    are    the    law   for    our   case    because   they   are   not

"patently incorrect," given decisions from other circuits (we have

not ruled on the actual-child issue).16                See, e.g., United States

v. D'Amico, 496 F.3d 95, 102 n.6 (1st Cir. 2007), vacated on other

grounds, 552 U.S. 1173 (2008).            And when combined with Slaughter's

holding that § 2260A does not require an actual victim if the

predicate crime does not (the only on-point holding from any

court), Jones cannot show either a "plain" error, see Batchu, 724
F.3d at 9-10, or a "clear and gross" injustice, see Acosta-Colon,
741 F.3d at 193 (describing how hard it is to meet that "souped-up

standard").

             Desperate for a way around the problem, Jones spends a

lot of time arguing that Slaughter is irrelevant, for example

because that case involved an attempted-enticement conviction under

§ 2422(b) while his does not.         At best, Jones has done no more than


       16
       See, e.g., United States v. Farley, 607 F.3d 1294, 1324-25
(11th Cir. 2010); United States v. Spurlock, 495 F.3d 1011, 1013-14
(8th Cir. 2007); United States v. Tykarsky, 446 F.3d 458, 464-69
(3d Cir. 2006). Whether these decisions are correct, we need not
and do not say today.

                                      -19-
raise the possibility of a reasonable dispute about what § 2260A

requires — which gets him nowhere, because (at the risk of sounding

like an iPod stuck on repeat) an error subject to reasonable

dispute is not plain error.       See, e.g., Marcus, 560 U.S. at 262.

Still hoping against hope, Jones also suggests that two of his

three § 2260A predicate convictions — specifically, his convictions

under §§ 2422 and 2423 — constitute a double-jeopardy violation.

But he discusses the issue only in his reply brief and so has

waived the argument.      See, e.g., United States v. Hall, 557 F.3d
15, 20 n.3 (1st Cir. 2009).

           To     summarize    succinctly,   because   Jones's    preferred

approach to the actual-child issue is far from obvious, the judge

did not plainly err in not taking it up on his own.               Obviously

nothing said here whispers even the faintest hint of how we might

someday rule on the merits of the actual-child question.                 See

Caraballo-Rodriguez, 480 F.3d at 70 (explaining that our no-plain-

error   holding    did   not   constitute    a   "ruling   on   the   merits"

concerning how to read the statute in play).

           Two sets of arguments down, two to go.

                                   (c)
                          The Life Sentences

           Jones says that we must vacate his life sentences on

counts 1 and 2, offering a bunch of reasons.               Commendably, the

government agrees, though for slightly different reasons. We think

the government's analysis is spot-on.

                                    -20-
            We start with count 1, which, the reader will recall,

charged Jones with violating § 2241(c) by crossing state lines "to

engage in a sexual act" with a person under 12.          "Sexual act" means

(among other things) "the penetration, however slight, of the anal

or genital opening of another by a hand or finger or by any object,

with an intent to abuse, humiliate, harass, degrade, or arouse or

gratify the sexual desire of any person." 18 U.S.C. § 2246(2)(C).

And § 2241(c) — so far as relevant here — requires (emphasis ours)

a life sentence "[i]f the defendant has previously been convicted

of another Federal offense under this subsection, or a State

offense that would have been an offense under either such provision

had the offense occurred in a Federal prison."               The judge at

sentencing   concluded    that   Jones's   1993    New   Jersey   conviction

qualified as a predicate offense under § 2241(c).           Looking at the

state-court judgment and the statute of conviction — not at what

Jones did to trigger the statute's application, see Descamps v.

United States, 133 S. Ct. 2276, 2285-86 (2013) — we respectfully

disagree.

            The state-court judgment shows that a jury convicted

Jones on a two-count indictment for aggravated sexual assault and

endangering the welfare of a child.        See N.J. Stat. Ann. §§ 2C14-

2a(1) and 2C24-4a.       The state-court judgment also says that the

latter count "merge[d]" into the former.          So we — like the parties

— zero in on § 2C14-2a(1).


                                   -21-
             Section 2C14-2a(1) provides that a person "is guilty of

aggravated     sexual    assault    if   he    commits   an   act    of   sexual

penetration with another person" and "[t]he victim is less than 13

years old."    One reason that section cannot qualify as a § 2241(c)

predicate — and one is all we need — is that unlike § 2241(c),

§ 2C14-2a(1) does not require proof that the defendant acted with

the intent to degrade, humiliate, arouse, etc.           See In re T.T., 907
A.2d 416, 424 (N.J. 2006) (explaining how § 2C14-2a(1) lacks that

intent element).     Enough said on that.

             Now on to count 2, which, the reader will remember,

charged Jones with infracting § 2422(b) by using the internet to

entice a minor to engage in criminal sexual activity.                     Unlike

§ 2241(c), § 2422(b) does not have a built-in life-in-prison

proviso.     But another statute — 18 U.S.C. § 3559(e) — does.                And

the judge relied on that statute in imposing the life sentence on

count 2.

             Section 3559(e)(1) pertinently provides that "[a] person

who is convicted of a Federal sex offense in which a minor is the

victim shall be sentenced to life imprisonment if the person has a

prior sex conviction in which a minor was the victim."                    Section

3559(e)(2)(A)    lists    nine     crimes    that   qualify   as    federal   sex

offenses, including § 2241(c) — the only one that matters here.

Also, § 3559(e)(2)(B) and (C) say (among other things) that a

"prior sex conviction" includes a "State sex offense," which is an


                                      -22-
offense that "consists of conduct that would [constitute] a Federal

sex offense." And so we are left with the question whether Jones's

state conduct would constitute a crime under § 2241(c) — a question

we have already answered "no," given how § 2C14-2a(1) and § 2241(c)

do    not   share    the   same   intent    element.    Ultimately,      then,

§ 3559(e)(1) cannot be the basis for the life sentence.

             One final matter, and we are done.

                                    (d)
                     The Sentences on the Other Counts

             The government says that if we vacate the life sentences,

then the judge should get to "reassess" the sentences on the

remaining counts as well, presumably because it believes that our

vacating the life terms will disrupt the sentencing structure

imposed below.       See generally United States v. Francois, 715 F.3d
21, 33-34 (1st Cir. 2013) (concluding that our vacating sentences

on certain counts affected the judge's "sentencing architecture,"

requiring a complete resentencing on all counts).            Jones agrees.

That suggestion makes sense, but only for counts 1-5 — after all,

§ 2260A (the statute underlying his conviction on count 6) obliges

the    judge    to   apply   a    10-year   mandatory   sentence,   to    run

consecutively with any sentences imposed for certain specified

offenses.      Consequently, we vacate the sentence on counts 1-5 and

remand for resentencing on those counts.           See id.   Naturally, we

take no position on what the resentencing outcome should be.



                                     -23-
                           FINAL WORDS

          The short of this longish opinion is that we affirm

Jones's convictions but vacate his sentences on counts 1-5 and

remand for a resentencing consistent with this decision.

          So Ordered.




                              -24-